J-S16024-18 & J-S16025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: H.P., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: M.S.S.                      :
                                        :
                                        :
                                        :
                                        :   No. 1662 MDA 2017

           Appeal from the Order Entered September 27, 2017
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000062-2016


 IN THE INTEREST OF: H.P., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: M.S.S.                      :
                                        :
                                        :
                                        :
                                        :   No. 1669 MDA 2017

           Appeal from the Decree Entered September 27, 2017
  In the Court of Common Pleas of Cumberland County Orphans’ Court at
                            No(s): 96-2017


BEFORE:   BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY MURRAY:                              FILED APRIL 06, 2018

     In these consolidated appeals, M.S. (Father) appeals from the decree

entered September 28, 2017, which involuntarily terminated his parental

rights to his minor son, H.P. (Child), born in December of 2014. Father also

appeals from the order entered the same day, which changed Child’s




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S16024-18 & J-S16025-18



permanency goal to adoption.1 Additionally, Father’s counsel filed a petition

to withdraw and brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful

review, we grant counsel’s petition to withdraw and affirm.

       The orphans’ court summarized the relevant factual history of this case

as follows.

       [Father] is the biological father of [Child]. . . . [Child] was
       adjudicated dependent on April 25, 2016 and placed in the kinship
       home of his paternal great-grandparents [(Paternal Great-
       Grandparents)].      [Child] had been living with his great-
       grandparents for approximately three weeks at the time he was
       adjudicated dependent, due to [Father’s] violation of probation
       and subsequent incarceration for heroin use.         Neither [A.P.
       (Mother)] nor any family members on Mother’s side were an
       appropriate resource for [Child].       [Child] has remained in
       placement over the life of his dependency, which at the time of
       the termination hearing had been over seventeen months.
       [Child,] at no time[,] has been returned to the care of his parents.

       In July 2016, a permanency plan and family service plan were put
       in place with the goal of family reunification. At that time, it was
       agreed that [Father] would have 1-3 visits per week with the
       [C]hild, said visits to occur in the [Paternal Great-Grandparents’]
       home and under their supervision; in the intervening seventeen
       months until the present, the nature and frequency of those visits
       have not changed. [Father] participated in the George Junior
       Republic parent-child visitation program while he was
       incarcerated, and completed several men’s parenting classes once
       he was out of prison. However, [Father] did not successfully
       complete the program and has not attended any parenting classes
       since May 23, 2016. In August 2016, [Father] completed a FAST

____________________________________________


1 On September 28, 2017, the orphans’ court also terminated the parental
rights of A.P. (Mother); Mother did not appeal that determination, nor is she
a party to this appeal.


                                           -2-
J-S16024-18 & J-S16025-18


      assessment, and it was recommended that he participate in TIPS
      parenting education. [Father] did not participate in TIPS.
      [Father] has a long history of drug abuse. [Father] was most
      recently incarcerated for heroin use on April 5, 2016. [Father] has
      had numerous relapses over the period of [Child’s] dependency,
      and most recently overdosed on heroin in April 2017. [Father]
      has been involved in several rehabilitation programs, both
      inpatient and outpatient, but has not been able to maintain
      sobriety outside of rehab or after he is released from
      incarceration. [Father] overdosed on heroin and was hospitalized
      on or around July 27, 2016, approximately three weeks after being
      released from incarceration. [Father] was discharged from the
      Roxbury treatment program and the Discovery House program
      due to missing classes on September 9, 2016. In mid-October
      2016, [Father] was fired from his job, missed a probation
      appointment, failed to show for a scheduled mental health
      evaluation at Stevens Center, and left his grandparents’ home
      with a friend and later refused to tell them where he was living.
      In late October 2016, [Father] entered rehab at Clearbrook and
      moved into a halfway house in Simpson, PA; [Father] was
      discharged from the halfway house in November 2016 for
      relapsing. In February 2017, [Father] entered inpatient treatment
      at Keep it Green treatment program, but was discharged on
      February 15, 2017 for abusing heroin. On February 27, 2017,
      [Father] entered rehab at Pyramid Health Care, but overdosed on
      heroin and was hospitalized in mid-April 2017. [Father] went into
      inpatient therapy at Safe Haven on April 27, 2017 after being
      discharged from the hospital. [Father] has been unsuccessful in
      each of his attempts to complete the programs and stay sober.

Orphans’ Court Opinion, 12/11/17, at 2-4 (footnotes omitted).

      On March 22, 2017, Cumberland County Children and Youth Services

(CYS) filed a petition to change Child’s permanency goal from reunification to

adoption. Thereafter, on August 17, 2017, CYS filed a petition to terminate

Father’s parental rights to Child. The orphans’ court conducted a hearing on




                                     -3-
J-S16024-18 & J-S16025-18



both petitions on September 27, 2017.2 At the conclusion of the hearing, the

orphans’ court orally delivered its decree terminating Father’s parental rights

to Child and changing Child’s permanency goal to adoption.        The orphans’

court entered its decree on September 28, 2017. Father timely filed notices

of appeal on October 27, 2017, along with concise statements of errors

complained of on appeal.          On January 31, 2018, Father’s counsel filed a

petition to withdraw and Anders brief in this Court.

        Before reaching the merits of Father’s appeal, we must address

counsel’s petition to withdraw.        See Commonwealth v. Rojas, 874 A.2d

638, 639 (Pa. Super. 2005) (“When faced with a purported Anders brief, this

Court may not review the merits of the underlying issues without first passing

on the request to withdraw.”) (quoting Commonwealth v. Smith, 700 A.2d

1301, 1303 (Pa. Super. 1997)). This Court extended the Anders procedure

to appeals from decrees involuntarily terminating parental rights in In re V.E.,

611 A.2d 1267 (Pa. Super. 1992). To withdraw pursuant to Anders, counsel

must:
        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the [Anders] brief to the [appellant]; and 3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court’s attention.


____________________________________________


2At the hearing, Child was represented by Marylou Matas, Esquire, who served
as both Guardian ad litem and legal counsel. See Petition for Appointment of
Counsel, 8/11/17.

                                           -4-
J-S16024-18 & J-S16025-18


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the   following

requirements:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, Father’s counsel filed a petition to withdraw,

certifying that he reviewed the record and determined that Father’s appeal is

frivolous. Counsel also filed a brief, which includes a summary of the history

and facts of the case, potential issues that could be raised by Father, and

counsel’s assessment of why those issues are frivolous, with citations to


                                     -5-
J-S16024-18 & J-S16025-18


relevant legal authority. Counsel provided Father with a copy of the brief and

a letter advising him that he may obtain new counsel or raise additional issues

pro se. Accordingly, counsel complied substantially with the requirements of

Anders and Santiago.       Therefore, we may proceed to review the issues

outlined in the Anders brief. We must also “conduct an independent review

of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

      Counsel’s Anders brief raises the following issues for our review.

      1. Did the [orphans’] court abuse its discretion and commit an
         error of law when it found that the child’s permanent placement
         goal of reunification was neither appropriate, nor feasible and
         ordered a goal change to adoption, thus contravening section
         6351(f) of the Juvenile Act, 42 Pa.C.S.A. § 6351(f)?

      2. Did the [orphans’] court abuse its discretion and commit an
         error of law when it found that sufficient grounds existed for a
         termination of [Father’s] parental rights to his child, thus
         contravening section 2511(a) of the Adoption Act, 23 Pa.C.S.A.
         § 2511(a)?

Anders Brief at 4 (suggested answers omitted).

      We first address Father’s claim that the orphans’ court erred by

terminating his parental rights.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial

                                      -6-
J-S16024-18 & J-S16025-18


      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      The orphans’ court terminated Father’s parental rights pursuant to

Section 2511(a)(2), (5), (8) and (b). This Court need only agree with the

orphans’ court’s decision as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm the termination. See In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc). Accordingly, we focus our analysis on

Section 2511(a)(2) and (b), which provides as follows.




                                      -7-
J-S16024-18 & J-S16025-18


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                     ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence that the following three

conditions are met: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. In re Adoption of M.E.P.,

825 A.2d 1266, 1272 (Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(2).           The


                                     -8-
J-S16024-18 & J-S16025-18


grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326, 337

(Pa. Super. 2002).

      Parents have an “affirmative duty” to work toward the return of their

children.   See In re Julissa O., 746 A.2d 1137, 1141 (Pa. Super. 2000)

(citations omitted). “This ‘affirmative duty,’ at minimum, requires a showing

by the parent of a willingness to cooperate . . . to obtain the rehabilitative

services    necessary   for   the   performance    of   parental   duties   and

responsibilities.” Id. (citation omitted).

      In granting CYS’s petition for involuntary termination, the orphans’ court

made the following determination:

      [Father’s] abuse of heroin was a principal cause of the removal of
      [Child]. After [Child’s] removal, [Father] agreed to a service plan
      that required him to stop using drugs and seek treatment. The
      record shows [Father] continued to use drugs. In the seventeen
      months between April 2016 and September 2017, [Father]
      relapsed several times. These relapses occurred while [Father]
      was in treatment and/or counseling meant to help treat his
      substance abuse problems and while he was in frequent contact
      with [CYS] and the Child. [Father] testified that he understands
      that he has an addiction, that he cannot guarantee that he will
      stay sober long-term, and that he has to “take things one day at
      a time.” However, this [c]ourt notes that the purpose of the family
      service plan [CYS] and [Father] have agreed to is to reunify the
      Father with the [C]hild and transition back to full-time care, and
      Father’s lack of progress on the goals within the service plan make
      this transition impossible. This [c]ourt also notes that [Father]
      repeatedly relapsed while participating substantially in the
      services available to him. Relapses under such circumstances

                                      -9-
J-S16024-18 & J-S16025-18


      certainly weighs against [Father’s] avowals of his current sobriety,
      and negates [Father’s] pleas to this [c]ourt to “get more clean
      time under his belt” in order to have the opportunity to parent the
      [C]hild.   This [c]ourt also notes that [Child] was originally
      removed from [Father’s] care due to his substance abuse and the
      fact that [Father] has had numerous inpatient stays in rehab,
      relapses, and overdoses over the last seventeen months reflects
      [Father’s] struggle with addiction.

      Viewing the record as a whole, this [c]ourt agrees with [CYS’s]
      assessment that [Father] has not proven himself capable, thus
      far, of maintaining long-term sobriety. Furthermore, [Father’s]
      relapses are of a quality that ensures he is not able to provide
      appropriate parental supervision for his son. While [Father]
      testified to his commitment to being in his son’s life, his desire to
      care for the child on his own, and his other efforts to commit
      himself to sobriety, the fact remains that [Father] has a
      demonstrated history of relapse, which is dangerous to any child
      in [Father’s] primary care. While [CYS], the guardian ad litem,
      and indeed, even [Child’s] current caregivers have provided
      [Father] with multiple chances to get sober and prove himself
      capable of providing safe and stable parental supervision for the
      child, he has not achieved that goal. This [c]ourt found [CYS] has
      shown [Father] is not able to provide essential parental care and
      control, that the conditions that existed at the time of removal
      continue to persist, and that [Father’s] addiction, which causes
      such harm to [Father] and potentially the [C]hild, will not be
      remedied within a reasonable period of time.

Orphans’ Court Opinion, 12/11/17, at 11-12.

      Father argues that he has complied with the objectives put in place by

CYS. Anders Brief at 13. Namely, Father asserts that, in the six months

preceding the termination hearing, he has maintained sobriety. Id. Father

contends that the orphans’ court erred by “disregarding [his] pleas for

additional time to achieve his objectives” before terminating his parental

rights. Id. at 11.




                                     - 10 -
J-S16024-18 & J-S16025-18


      After a careful review of the record, we find there is ample, competent

evidence to support the orphans’ court’s factual findings, and that the court’s

conclusions are not a result of an error of law or an abuse of discretion. The

certified record reveals that CYS established the following objectives for

Father: meet Child’s developmental needs, improve parenting skills, meet

Child’s medical needs, maintain contact with Child, refrain from using drugs

and alcohol, obtain adequate and safe housing, address mental health

concerns, and cooperate with CYS. Orphans’ Court Opinion, 12/11/17, at 4-

5; Petition to Terminate Father’s Parental Rights, 8/17/17.

      Child was initially placed in Paternal Great-Grandparents’ care in April

2016, when Father was incarcerated for violating his probation after he tested

positive for heroin. N.T., 9/27/17, at 6. Father testified that since April 2016,

he has relapsed or overdosed “four or five times,” gone through inpatient

treatment “three or four” times and resided in recovery houses “four or five

[times] – give or take.” Id. at 77. Although Father testified that he has been

sober for five months, the fact of the matter is that Father has been unable to

maintain sobriety for any appreciable amount of time. Id. at 61, 67.

      The record also reveals that visits between Father and Child have been

inconsistent.   Father testified that he sees Child approximately once every

other week, with the most recent visit lasting “[p]robably 10 or 15 minutes.”

N.T., 9/27/17, at 71. Likewise, Paternal Great-Grandmother testified that she

has tried to encourage Father to spend additional time with Child, such as on


                                     - 11 -
J-S16024-18 & J-S16025-18


Christmas and New Year’s, but Father declined the extra time with Child,

preferring to spend the time with his current girlfriend. Id. at 18. Further,

Paternal Great-Grandmother testified that Father does not attend Child’s

medical appointments or attend to his daily needs. Id. at 11-12.

       Moreover, contrary to Father’s claims, Father has been unable to secure

stable housing or employment. Since April 2016, Father has either resided

with   Paternal   Great-Grandparents,   been   incarcerated,   or   lived   at   a

rehabilitation facility or halfway house. Although Father recently moved into

an apartment owned by his boss, he resides with a roommate who is also on

probation and recovering from a heroin addiction.       N.T., 9/27/17, at 69.

Father also testified that he does not have a lease for the apartment because

he and his boss “trust” each other.     Id. at 60.   Most importantly, Father

testified that he lacks basic supplies for Child, such as a crib or bedding. Id.

at 75. Moreover, Father has been employed at his current job for only three

months, and was terminated from his prior employment after he overdosed in

the employees’ bathroom. Id. at 75-76.

       Thus, the record confirms that Father is incapable of parenting Child,

and that he cannot, or will not, remedy his parental capacity. Father failed to

comply with his permanency plan goals, and he is in no position to provide

the permanence and stability that Child requires. Father’s drug addiction, and

the danger that it may pose to Child, is particularly troubling. As this Court

has stated, “a child’s life cannot be held in abeyance while a parent attempts


                                     - 12 -
J-S16024-18 & J-S16025-18


to attain the maturity necessary to assume parenting responsibilities. The

court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claim of progress and hope for the

future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b).


      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Instantly, Father’s counsel does not challenge the termination of his

parental rights pursuant to Section 2511(b) in the argument section of his

                                     - 13 -
J-S16024-18 & J-S16025-18



brief, nor did he include such claim in his concise statement or statement of

questions involved. Thus, we conclude that Father waived any challenge as

to Section 2511(b). See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super.

2017) (concluding that appellant waived her challenge in regard to Section

2511(b) by failing to include it in her concise statement and statement of

questions involved).

      Even if Father had preserved such a challenge, we would likewise

conclude that Father would not be entitled to relief. See Flowers, 113 A.3d

at 1250 (holding that we must “conduct an independent review of the record

to discern if there are any additional, non-frivolous issues overlooked by

counsel”).   Here, the orphans’ court concluded that it was in Child’s best

interest to terminate Father’s parental rights and allow Paternal Great-

Grandparents to adopt him. The court found that although Father wishes to

maintain sobriety, he has been unable to do so.        Child has resided with

Paternal Great-Grandparents for over 18 months, the majority of his life, and

looks to them for love and security.     The record supports the finding that

Child’s primary bond is with Paternal Great-Grandparents, rather than Father,

and Paternal Great-Grandparents desire to adopt Child and provide him with

the stability and permanency he needs.

      Although Father’s love for Child is not in question, along with his desire

for the opportunity to parent Child, a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). A child’s life “simply

                                    - 14 -
J-S16024-18 & J-S16025-18


cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.”     In re Z.S.W., 946 A.2d at 732.

Rather, “a parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

In sum, because the orphans’ court’s findings are supported by the record and

free of legal error, we affirm the orphans’ court’s determination that

termination of Father’s parental rights was in Child’s best interest.        See

T.S.M., 71 A.3d at 267.

      Finally, we consider whether the orphans’ court abused its discretion

when it changed Child’s permanency goal from reunification to adoption. Our

standard of review is well-settled:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)

                                      - 15 -
J-S16024-18 & J-S16025-18


      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

      For the reasons discussed above, we conclude that the orphans’ court

did not abuse its discretion. Father remains incapable of parenting Child, and

poses a risk to Child’s safety.       Child is bonded with Paternal Great-

Grandparents, who are a pre-adoptive resource. It is clear that Child’s best

interest is served by changing his permanency goal from return to parent or

guardian to adoption.

      Accordingly, our independent review of Father’s claims demonstrates

that they do not warrant relief.   Moreover, our review of the record does not

reveal any non-frivolous claims overlooked by counsel. See Flowers, 113

A.3d at 1250. We therefore grant counsel’s petition to withdraw, and affirm

the September 28, 2017 decree and order.

      Petition to withdraw granted. Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2018

                                     - 16 -